04/26/2022
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                February 17, 2022 Session

                     XINGKUI GUO v. JON DAVID ROGERS

                 Appeal from the Circuit Court for Davidson County
                    No. 18C2570     Thomas W. Brothers, Judge



                             No. M2020-01209-COA-R3-CV



This appeal concerns a claim of legal malpractice. Xingkui Guo (“Plaintiff”) filed a lawsuit
for legal malpractice in the Circuit Court for Davidson County (“the Trial Court”) against
his former attorney Jon David Rogers (“Defendant”). Defendant filed an answer denying
Plaintiff’s allegations as well as a counterclaim alleging that Plaintiff failed to pay him in
full pursuant to the terms of their agreement. Defendant later filed motions for summary
judgment as to both Plaintiff’s complaint against him and his counterclaim against Plaintiff.
The Trial Court granted Defendant’s motions for summary judgment. Plaintiff appeals.
We hold, inter alia, that there is no genuine issue of material fact necessitating trial. The
undisputed material evidence shows that Plaintiff’s loss in the underlying lawsuit was not
due to negligence in Defendant’s representation. The undisputed material evidence shows
further that Plaintiff breached his retainer agreement with Defendant by failing to pay him
in full pursuant to the terms of the agreement. We affirm the judgment of the Trial Court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                  Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which JOHN W.
MCCLARTY and KRISTI M. DAVIS, JJ., joined.

Xingkui Guo, Nashville, Tennessee, Pro Se Appellant.

Jon David Rogers, Hendersonville, Tennessee, Pro Se Appellee.
                                         OPINION

                                        Background

        In October 2018, Plaintiff filed a complaint in the Trial Court alleging legal
malpractice against his former attorney, Defendant. Plaintiff alleged that Defendant failed
to meet a deadline in Plaintiff’s legal matter; failed to adequately research the matter; held
himself out as Plaintiff’s attorney but did not act in Plaintiff’s best interest; missed filing
deadlines; and lacked understanding of fundamental legal doctrines or procedures.
Plaintiff’s most significant allegation, which he has repeated throughout this case, is that
he lost the underlying lawsuit because Defendant failed to bring to the attention of the trial
judge in that matter, Judge Joe P. Binkley, Jr., Judge of the Fifth Circuit Court for Davidson
County, evidence that a criminal charge against Plaintiff had been dismissed and judicially
expunged. Plaintiff contends this dismissal and judicial expungement was a favorable
outcome for purposes of his malicious prosecution claim. In April 2017, Judge Binkley
entered an order in the underlying case stating as follows, in relevant part:

               In regard to this favorable outcome, the court cited Wallace v. Kato in
       which the Supreme Court of the United States ruled, “[I]n order-to recover
       damages for allegedly unconstitutional conviction or imprisonment, or for
       other harm caused by actions whose unlawfulness would render a conviction
       or sentence invalid, a § 1983 plaintiff must prove that the conviction or
       sentence has been reversed on direct appeal, expunged by executive order
       (emphasis added), declared invalid by a state tribunal authorized to make
       such determination, or called into question by a federal court’s issuance of a
       writ of habeas corpus, 28 U.S.C. § 2254.” 127 S.Ct 1091 (2007). This Court
       interprets Wallace to rule that an expungement by executive order or
       executive pardon is a favorable outcome for purposes of the Plaintiff’s
       Malicious Prosecution claim. However, the Court noted that Plaintiff failed
       to show that a judicial expungement (emphasis added) is analogous or treated
       also as a “favorable outcome” for the Plaintiff’s malicious prosecution claim.
       Therefore, the Defendant[’s] Motion for Summary Judgment as it pertains to
       the Malicious Prosecution claim is GRANTED and this claim is dismissed
       with prejudice.

       For his part, Defendant filed an answer denying Plaintiff’s claim of legal
malpractice as well as a counterclaim for damages. In his counterclaim, Defendant alleged
breach of contract and intentional misrepresentation arising from Plaintiff’s failure to pay
him in full pursuant to the terms of their written retainer agreement. Defendant alleged, in
part:

                                              -2-
      At the case at bar, Parties agreed to the representation of Plaintiff by
      Defendant for a sum of eight-thousand Dollars ($8,000.00) to carry through
      the litigation that had been in progress for, at the time, over three and a half
      years. Plaintiff and Defendant negotiated that the payment of said fee would
      be divided into three portions to be paid on specific dates. Plaintiff then
      unilaterally refused to tender the remainder of the final one-thousand Dollars
      ($1,000.00) without justification and without any evidentiary basis solely
      because Plaintiff claims the terms of the agreement changed without a basis
      to allege so. By refusing to honor the full-terms of the retainer agreement,
      Plaintiff’s actions cause[d] an injury to Defendant by denying him payments
      to the contract as agreed. Such a failure to adhere resulted in an injury to
      Defendant for which Plaintiff is responsible.

       Additional procedural history unfolded, of which we set out the pertinent events. In
October 2019, Defendant filed a motion for summary judgment, his third in this matter, as
to Plaintiff’s complaint. Defendant’s prior motion for summary judgment failed because
it was not properly supported by a statement of undisputed material facts. Defendant then
filed a statement of undisputed material facts in support of his motion for summary
judgment, which included the following:

      1. Plaintiff’s original complaint alleging defamation against the original
      defendants in 13C2340 was dismissed solely because an independent set of
      facts supporting a count of defamation against the original proposed new
      defendants did not exist. At no point did the Order of April 24, 2017 cite any
      conduct or error on the part of the Defendant, which caused the dismissal of
      the aforementioned count.
      2. Plaintiff’s original complaint alleging malicious prosecution against the
      original defendants in 13C2340 was dismissed solely because the evidence
      did not exist to demonstrate to the court that the Plaintiff enjoyed a favorable
      outcome to the alleged prosecution which was alleged to have been
      malicious. At no point did the Order of April 24, 2017 cite any conduct or
      error on the part of the Defendant, which caused the dismissal of the
      aforementioned count.
      3. Plaintiff’s original complaint alleging tortious interference with a business
      relationship against the original defendants in 13C2340 was dismissed solely
      because there were insufficient facts to meet the standard required for a prima
      facie case of tortious interference with a business relationship pursuant to
      Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 701 (Tenn. 2002).
      Specifically, that an existing business relationship with specific third parties
      or a prospective relationship with and identifiable class of third persons,
      evidence of defendants’ improper motive of improper means and the
                                            -3-
      defendants’ knowledge of a relationship (with a third party) and not mere
      awareness of the Plaintiff’s business dealings with others in general. At no
      point did the Order of April 24, 2017 cite any conduct or error on the part of
      the Defendant, which caused the dismissal of the aforementioned count.
      4. Plaintiff’s original complaint alleging civil conspiracy with a business
      relationship against the original defendants in 13C2340 was dismissed solely
      because the Plaintiff failed to provide a sufficient evidentiary basis to
      demonstrate that the knowledge the original defendants had with the original
      proposed defendants arose to the level of collusion to create a claim of civil
      conspiracy. Specifically, the original defendants acknowledged, that the
      original defendants and original proposed co-defendants were in
      communication as proposed co-defendant Vivian Wang was an interpreter
      for the original defendants; however Plaintiff was unable to present evidence
      that such a relationship created the requisite elements to satisfy a claim of
      civil conspiracy. At no point did the Order of April 24, 2017 cite any conduct
      or error on the part of the Defendant, which caused the dismissal of the
      aforementioned count.
      5. The relation-back argument as the basis to add the original proposed co-
      defendants relying on mistake as a legal basis to prevail on said argument,
      was denied solely because the identity of the proposed co-defendants was
      known or should have been known to the Plaintiff from the inception of the
      action as the proposed co-defendants were in communication with the
      original defendants as the former was an attorney and interpreter for the
      latter. At no point did the Order of April 24, 2017 cite any conduct or error
      on the part of the Defendant, which caused the dismissal of the
      aforementioned count.

(Footnotes omitted).

       Defendant’s motion for summary judgment was set to be heard on January 31, 2020.
On January 21, 2020, Plaintiff filed a motion seeking to continue the summary judgment
hearing. Plaintiff asserted that he needed more time to prepare a response as he only
received a transcript of his November 19, 2019 deposition of Defendant on January 18,
2020. Plaintiff also cited “material and competent” evidence he expected to receive from
attorneys who had been involved in his previous matter. Nevertheless, the January 31,
2020 summary judgment hearing proceeded as scheduled. The Trial Court entered an order
denying Plaintiff’s request for a continuance, stating:

             Present were Plaintiff and Defendant. Following the presentment of
      exhibit evidence and the submission of an “Order for the Expungement of
      Criminal Offender Record” in Case #GS564829, as well as argument from
                                           -4-
       both Parties, this Honorable Court did determine that the Plaintiff’s intent to
       obtain additional evidence was insufficient to warrant a continuance and that
       Defendant’s Motions for Summary Judgment would proceed as docketed.
       This Honorable Court took note of the additional time, above and beyond the
       thirty-seven (37) day period afforded to Plaintiff in preparation for
       Defendant’s Summary Motion hearings scheduled for January 31, 2020.

     In February 2020, the Trial Court entered an order granting Defendant’s motion for
summary judgment with regard to Plaintiff’s complaint. The Trial Court stated, as relevant:

               Present were Plaintiff and Defendant. Following the presentment of
       argument by both Parties, this Court did find the following:
       • Plaintiff had failed to respond to Defendant’s “Undisputed Issues of
       Material Fact” filed contemporaneously with his Motion for Summary
       Judgment. Thus this Court was compelled to treat said Issues of Fact as
       admitted.
       • The Fifth Circuit Court, in its dismissal of the underlying action, while
       being incremental, was entirely predicated upon various legal determination
       and reasoning and at no time was there any evidence cited by the Fifth Circuit
       to suggest malpractice on the part of Defendant.
       • Plaintiff failed to properly respond to Defendant’s Motion for Summary
       Judgment with appropriate affidavits or other similarly-suitable proof or
       argument.
       • Plaintiff has failed to meet the Rye standard of providing sufficient evidence
       of the existence of any genuine issue of material fact to support a claim of
       legal malpractice against the Defendant.
       • A claim of professional malpractice, requires some form of expert opinion,
       which the Plaintiff failed to provide.
       • In the interests of judicial economy and efficiency, the final dismissal of
       Plaintiff’s claim shall be effective upon the final date of disposition of
       Defendant’s Counter Claim for breach of contract. However, all claims
       brought by Plaintiff are, effective January 31, 2020 rendered null and shall
       be dismissed upon the effective date of the disposition of Defendant’s
       counter-claim.
               Therefore, this Court finds Defendant’s Motion for Summary
       Judgment as it pertains to Plaintiff’s action against Defendant as being well-
       taken and thus, Defendant’s Motion for Summary Judgment is GRANTED.

       Notwithstanding the Trial Court’s grant of summary judgment to Defendant as to
Plaintiff’s complaint, Plaintiff later sought leave to amend his complaint to add additional
claims. The Trial Court denied Plaintiff’s motion to amend in a May 2020 order. Plaintiff
                                             -5-
also filed a motion for leave to file supplemental pleadings, seeking to add a claim of
defamation regarding a statement Defendant made during his deposition. Meanwhile,
Defendant filed a motion for summary judgment with respect to his counterclaim against
Plaintiff. Defendant’s statement of undisputed material facts read:

       1. Plaintiff and Defendant entered into a written retainer agreement
       specifying that eight-thousand Dollars ($8,000.00) would be paid to
       Defendant by Plaintiff at a set of stated dates in installments.
       2. Said retainer Agreement specifies that any amendments to the fee structure
       or the basis for said fees must be entered into the document.
       3. No “acceleration” of Plaintiff’s case as alleged by Plaintiff is stated or
       implied in any part of the Retainer, which serves as the sole piece of evidence
       establishing the Parties[’] contractual relationship.

(Footnotes omitted). Defendant also filed an affidavit specifying that Plaintiff failed to pay
him in full pursuant to the terms of their agreement. In June 2020, the Trial Court entered
an order granting Defendant’s motion for summary judgment with respect to his
counterclaim and denying Plaintiff’s motion for leave to file supplemental pleadings,
stating in part:

                       Defendant’s Motion for Summary Judgment

              This Honorable Court does find that a legal and enforceable contract
       between Plaintiff and Defendant exists as manifested in the writing of the
       retainer agreement between Defendant and Plaintiff. That the terms of said
       written retainer agreement are the sole contract and terms thereof entered into
       between the Parties.
              Moreover, Plaintiff has failed to provide any evidence, admissible
       under the Parol Evidence Rule, which, in substance, governs the extent to
       which parties may introduce evidence of a prior or contemporaneous
       agreement to modify, explain or supplement the contract at issue.
       Accordingly, this Honorable Court fails to find any evidence proffered or
       entered into the record that would allow the Plaintiff to assert that either a
       separate verbal or written contract or verbal amendment to the existing
       contract exists.
              Finally, as there is no enforceable contract or amendment outside the
       retainer agreement entered into between the Parties, it is a matter of law alone
       as to whether Plaintiff’s failure to satisfy his obligations under the contract
       constitute a remedy available at law for the Defendant.
              This Honorable Court does find that no genuine issue of material fact
       exists and that as a matter of law, Defendant’s Motion for Summary
                                             -6-
      Judgment in Favor of Defendant’s Counter-Complaint is WELL-TAKEN
      and is HEREBY GRANTED.

                               Plaintiff’s Motion to Amend

             Plaintiff filed his motion as Motion for Leave to File Supplemental
      Pleadings. However the nature of the relief sought is that of a motion to
      amend, and shall be treated as such.
             Plaintiff alleges that a cause of action of defamation, specifically
      slander, be added to Plaintiff’s original complaint, alleging legal malpractice,
      which was dismissed on January 31, 2020 by granting Defendant’s Motion
      for Summary Judgment pertaining to Plaintiff’s Complaint. Plaintiff alleges
      that sworn statements, at Defendant’s deposition, conducted by Plaintiff,
      constituted said defamation.
             This Honorable Court finds that the nature of the allegations raised by
      Plaintiff are frivolous as at least one element of defamation, namely
      publication, is absent from Defendant’s conduct and thus a claim of
      defamation, if otherwise claimed in an original pleading or an amended one,
      would not survive a motion to dismiss or summary judgment. Specifically,
      publication is not satisfied by statements made in a legal proceeding, for
      which a wide latitude of judicial privilege for witnesses and parties exist, but
      also, the fact that there is no evidence presented that aside from said
      deposition, Defendant did not make any statements, oral or written into the
      general public, requires this Honorable Court to conclude that no valid claim
      for defamation exists. Moreover, as Plaintiff’s Motion is one of amendment,
      the granting of such a motion would also require that Plaintiff’s original
      complaint be active before this or another court within Davidson County,
      Tennessee. As Plaintiff’s complaint was dismissed through summary
      judgment in January of 2020, there is no complaint to amend.
             Accordingly, Plaintiff’s Motion to Amend is NOT well-taken.

       At this point, there remained outstanding in the case only what the Trial Court
characterized as a motion to alter or amend filed by Plaintiff with respect to the Trial
Court’s order granting Defendant’s motion for summary judgment as to Plaintiff’s
complaint. In August 2020, the Trial Court entered its final order ruling in favor of
Defendant. In its order, the Trial Court stated:

             THIS MATTER, came before this Honorable Court on July 10, 2020
      for hearing on Plaintiff’s Motion to Alter or Amend the Order of Summary
      Judgment entered on or about January 31, 2020 as it pertained to Plaintiff’s
      Complaint for legal malpractice.
                                            -7-
                                Factual Summary

         As a brief synopsis of the relevant history of this case, the Court would
state:
       1. This action was filed initially with this Honorable Court on or about
October 8, 2018. In the single-count complaint, Plaintiff alleged a claim of
legal malpractice against the Defendant.
       2. Defendant filed his answer and counter-complaint on or about
October 15, 2018 alleging as its single-count a breach of contract claim
against Plaintiff for unpaid legal fees.
       3. Numerous Case management conferences were heard by the
Special Master, most-notably in May of 2019 for a discovery-dispute
resolution conference.
       4. Written discovery between the parties was completed in August of
2019.
       5. Plaintiff deposed Defendant on November 19, 2019.
       6. Defendant did not engage in depositional discovery.
       7. No Party engaged in expert witness depositions and no expert
witnesses were identified or presented to this Honorable Court by either
Party.
       8. Defendant did file a Motion for Summary Judgement as it pertained
to Plaintiff’s Complaint in March of 2019 and served the Plaintiff. This
motion was denied as written discovery was not yet complete.
       9. Defendant filed a second Motion for Summary Judgment as it
pertained to Plaintiff’s Complaint in August of 2019 and served the Plaintiff,
which was heard on September 27, 2019. This motion was denied as
Defendant failed to include a Statement of Undisputed Material Facts,
mandated under T.R.C.P. 56.
       10. Defendant filed a third Motion for Summary Judgment as it
pertained to Plaintiff’s Complaint on October 25, 2019 and served the
Plaintiff. This motion was heard on January 31, 2020. The Court found the
Motion to be well-taken and granted said motion. This Court does
incorporate the facts and ruling of the January 31, 2020 Order into this Final
Order.
       11. At the January 31, 2020 hearing this Court took notice of the
failure of Plaintiff to respond to Defendant’s Statement of Undisputed
Material Facts, and thus said statement was admitted. Plaintiff failed to raise
the issue of the Statement of Undisputed Material Facts in his response to
Defendant’s Motion for Summary Judgment nor in his oral arguments before
the Court on January 31, 2020.
                                        -8-
                  12. Plaintiff, on February 27, 2020, approximately twenty-eight days
          after the Order Granting Defendant’s Motion was entered, did file a response
          to Defendant’s Statement of Undisputed Material Facts.
                  13. Defendant filed a Motion for Summary Judgment as it pertained
          to Defendant’s Counter-Complaint against Plaintiff on February 1, 2020 and
          served the Plaintiff. This Motion was heard, via the video conference
          platform Jabber on June 12, 2020. This Court found the Motion to be well-
          taken and granted said motion. This Court does incorporate the facts and
          ruling of the June 12, 2020 Order into this Final Order.
                  14. Plaintiff filed a Motion for Leave to Amend pertaining to
          Plaintiff’s complaint on May 18, 2020 and served the Defendant. This
          Motion was heard in the aforementioned Jabber hearing on June 12, 2020.
          The singular Order from that hearing as mentioned in Paragraph 13 is
          likewise incorporated, insofar as the facts determined and ruling held, into
          this Final Order.

                                Plaintiff’s Motion to Alter or Amend

                  1. This Court does find that Plaintiff’s Motion is most-properly
          analyzed pursuant to T.R.C.P. 54.02 as it seeks to alter or amend an order of
          summary judgment. This determination is made based upon the holding of
          the principal case on point Harris v. Chern, which adopts a test for evaluating
          the propriety of amending the granting of a summary judgment motion. This
          test requires an inquiry, where applicable into:
                         1) Movant’s efforts to obtain evidence to respond to the
                  motion for summary judgement;
                         2) The importance of the newly submitted evidence to
                  the movant’s case;
                         3) The explanation offered by the movant for its failure
                  to offer the newly submitted evidence in its initial response to
                  the motion for summary judgment;
                         4) The likelihood that the nonmoving party will suffer
                  unfair prejudice, and;
                         5) Any other relevant factor.1
                  2. Plaintiff in this case, argues that he was improperly served by
          Defendant causing Plaintiff to overlook the Defendant’s Statement of
          Undisputed Material Facts (hereafter referred to as the Statement).



1
    Harris v. Chern, 33 S.W.3d 741, 742 (Tenn. 2000)
                                                   -9-
        3. This Court finds that the proffered response to Defendant’s
Statement of Undisputed Material Facts does not constitute newly-produced
evidence pursuant to T.R.C.P. 54.02.
        4. This Court fails to find the Plaintiff credible insofar as his assertions
proffered to support his contention that he was not served with a copy of
Defendant’s Statement of Undisputed Material Facts. It is clear from the
record, that said Statement was effectively and constructively served upon
the Plaintiff by the three means of mailing via U.S. Mail, electronic mail, and
the Davidson County Circuit Court eFile system.
        5. Any or all of these means would have provided Plaintiff with notice
of this Statement having been filed. Moreover, Plaintiff was present before
this Court on September 27, 2019 regarding Defendant’s first Motion for
Summary Judgment and was aware that the basis for the denial of
Defendant’s Motion at that time was due to the failure of Defendant to submit
a Statement of Undisputed Material Facts contemporaneously with his
Motion for Summary Judgment.
        6. This Court finds that, at a minimum, the Plaintiff’s efforts to obtain
evidence to respond to the Motion for Summary Judgment were inadequate
and inappropriate when Plaintiff was or should have been aware that such a
Statement was and would have been required.
        7. This Court further recognizes that Plaintiff is not an attorney and is
representing himself as a pro se litigant; however Plaintiff is responsible for
reading and being familiar with the applicable rules as a consequence of self-
representation.
        8. In the event that the Plaintiff had genuinely failed to be served with
a copy of the Statement, such a failure would have caused any reasonable
person to properly file a motion or motions against, in this case, the
Defendant, seeking relief for, what would have been, the Defendant’s defect
in filing his Motion for Summary Judgment.
        9. This lack of a reasonable response by the Plaintiff is exacerbated in
the magnitude by which this Court deems Plaintiff’s Motion to be poorly-
taken due to the fact that this Court made the Parties aware of the requirement
for a Statement immediately-prior to the Filing of Defendant’s third Motion
for Summary Judgment on October 25, 2019.
        10. There has been no valid explanation presented to this Court to
support Plaintiff’s claim that he failed to receive the Statement.
        11. This Court finds no unfair prejudice to Plaintiff.
        12. This Court finds no factors, which support Plaintiff’s Motion as it
pertains to claims that Plaintiff failed to receive the Statement and any basis
for alteration or amendment of the January 31, 2020 Summary Judgment
Order, which stem therefrom.
                                       -10-
                           Inadmissible Evidence

       13. Plaintiff raises the allegation that Defendant failed to provide and
attempted to introduce inadmissible evidence, which caused Plaintiff to
suffer prejudice during the Summary Judgment Hearing of January 31, 2020.
Specifically an email communication between Defendant and Plaintiff’s
prior attorney Mr. Todd Cole.
       14. This Court finds that Plaintiff has failed to demonstrate the
importance of this information and how it would support his response to
Defendant’s Motion for Summary Judgment nor that Plaintiff was unable to
properly respond to Defendant’s Motion for Summary Judgment because of
the alleged failure to provide said information to Plaintiff by Defendant
during the course of discovery.
       15. Further, the evidence submitted at the January 31, 2020 Summary
Judgment Hearing clearly indicates that Plaintiff had been provided a copy
of said document during discovery.

                                 Conclusion

        A motion to revise an order granting summary judgment is not an
opportunity for the unsuccessful party to the granting of said motion, and
opportunity to re-argue the motion. The provision of new evidence,
unobtained through no fault of the Movant during discovery, is a basis to
alter or amend such an order. In the present case, this Court does not find
that the Plaintiff has provided such evidence, that Plaintiff has failed to
demonstrate the relevance of said evidence to the success or failure of his
response to Defendant’s Motion for Summary Judgment and that Plaintiff is
not credible in his assertions that he failed to receive a copy of Defendant’s
Statement of Undisputed Material Facts.
        Additionally, even if this Court did accept Plaintiff’s responses to
Defendant’s Statement filed on February 27, 2020; those responses do not
constitute or create a genuine issue of material fact which the granting of
Defendant’s Motion would be improper. Most of Plaintiff’s responses are
those of opinion or belief and do not meet the requisite standard to create a
genuine issue of material fact for purposes of a summary judgment
determination.
        This Court would re-iterate that the claim sought of legal malpractice
requires, absent blatantly obvious negligence, the opinion of an expert, which
has not, nor was ever provided. Plaintiff’s assertion, that Judge Binkley,
Judge of the Fifth Circuit would have provided a different ruling in its
                                     -11-
          dismissal of Plaintiff’s claims in the underlying litigation, which gave rise to
          this action, had Defendant provided information to Judge Binkley. Plaintiff’s
          continued assertion that the expungement of Plaintiff’s criminal case was a
          favorable outcome and that had such documentation been available to
          Defendant and subsequently made available to the Fifth Circuit, such a
          favorable outcome would have resulted in a victory of Plaintiff in the
          underlying litigation.
                  This Court finds that which the Fifth Circuit did previously, and a
          review of the United States Supreme Court decision in Wallace clearly
          establishes the rule, that any judicial expungement or relief is not a favorable
          outcome for purposes of a malicious prosecution claim; indeed only an
          executive expungement or pardon is a favorable outcome.2 The final
          disposition of this Motion is indeed the final disposition of this matter, as
          there are no further matters before this Court for which it may or must
          resolve. Accordingly, this Court finds the following:
                  1. Plaintiff’s Motion to Alter or Amend the Summary Judgment Order
          of January 31, 2020 is not well-taken and is therefore DENIED.
                  2. The Order granting Defendant’s Motion for Summary Judgment as
          it pertains to Plaintiff’s Complaint, entered into on January 31, 2020 is
          incorporated herein and is deemed FINAL and DISMISSED.
                  3. The Order granting Defendant’s Motion for Summary Judgment as
          it pertains to Defendant’s Counter-Complaint, entered into on June 12, 2020
          is incorporated herein and is deemed FINAL and GRANTED with the
          award and costs specified therein applicable.
                  4. As this matter has been fully-adjudicated and disposed of as of the
          entry of this Order, this matter is DISMISSED.
                  This Court did give notice to the Plaintiff that this order is appealable
          provided applicable Rules of Appellate Procedure are followed.

(Footnotes in original). Plaintiff timely appealed to this Court.

                                                   Discussion

       Although not stated exactly as such, Plaintiff raises the following issues on appeal:
1) whether the Trial Court erred in denying Plaintiff’s motion to continue the summary
judgment hearing; 2) whether the Trial Court erred in granting Defendant’s motion for
summary judgment with respect to Plaintiff’s complaint; 3) whether the Trial Court erred
in denying Plaintiff’s motion to amend; and 4) whether the Trial Court erred in granting


2
    Wallace v. Kato, et al., 549 U.S. 384 (2007)
                                                      -12-
Defendant’s motion for summary judgment with respect to Defendant’s counterclaim
against Plaintiff.

      Regarding the standard of review for cases disposed of by summary judgment, the
Tennessee Supreme Court has instructed:

             Summary judgment is appropriate when “the pleadings, depositions,
      answers to interrogatories, and admissions on file, together with the
      affidavits, if any, show that there is no genuine issue as to any material fact
      and that the moving party is entitled to a judgment as a matter of law.” Tenn.
      R. Civ. P. 56.04. We review a trial court’s ruling on a motion for summary
      judgment de novo, without a presumption of correctness. Bain v. Wells, 936
      S.W.2d 618, 622 (Tenn. 1997); see also Abshure v. Methodist Healthcare–
      Memphis Hosp., 325 S.W.3d 98, 103 (Tenn. 2010). In doing so, we make a
      fresh determination of whether the requirements of Rule 56 of the Tennessee
      Rules of Civil Procedure have been satisfied. Estate of Brown, 402 S.W.3d
      193, 198 (Tenn. 2013) (citing Hughes v. New Life Dev. Corp., 387 S.W.3d
      453, 471 (Tenn. 2012)).

                                           ***

      [I]n Tennessee, as in the federal system, when the moving party does not bear
      the burden of proof at trial, the moving party may satisfy its burden of
      production either (1) by affirmatively negating an essential element of the
      nonmoving party’s claim or (2) by demonstrating that the nonmoving party’s
      evidence at the summary judgment stage is insufficient to establish the
      nonmoving party’s claim or defense. We reiterate that a moving party
      seeking summary judgment by attacking the nonmoving party’s evidence
      must do more than make a conclusory assertion that summary judgment is
      appropriate on this basis. Rather, Tennessee Rule 56.03 requires the moving
      party to support its motion with “a separate concise statement of material
      facts as to which the moving party contends there is no genuine issue for
      trial.” Tenn. R. Civ. P. 56.03. “Each fact is to be set forth in a separate,
      numbered paragraph and supported by a specific citation to the record.” Id.
      When such a motion is made, any party opposing summary judgment must
      file a response to each fact set forth by the movant in the manner provided in
      Tennessee Rule 56.03. “[W]hen a motion for summary judgment is made
      [and] . . . supported as provided in [Tennessee Rule 56],” to survive summary
      judgment, the nonmoving party “may not rest upon the mere allegations or
      denials of [its] pleading,” but must respond, and by affidavits or one of the
      other means provided in Tennessee Rule 56, “set forth specific facts” at the
                                           -13-
       summary judgment stage “showing that there is a genuine issue for trial.”
       Tenn. R. Civ. P. 56.06. The nonmoving party “must do more than simply
       show that there is some metaphysical doubt as to the material facts.”
       Matsushita Elec. Indus. Co., 475 U.S. at 586, 106 S. Ct. 1348. The
       nonmoving party must demonstrate the existence of specific facts in the
       record which could lead a rational trier of fact to find in favor of the
       nonmoving party. If a summary judgment motion is filed before adequate
       time for discovery has been provided, the nonmoving party may seek a
       continuance to engage in additional discovery as provided in Tennessee Rule
       56.07. However, after adequate time for discovery has been provided,
       summary judgment should be granted if the nonmoving party’s evidence at
       the summary judgment stage is insufficient to establish the existence of a
       genuine issue of material fact for trial. Tenn. R. Civ. P. 56.04, 56.06. The
       focus is on the evidence the nonmoving party comes forward with at the
       summary judgment stage, not on hypothetical evidence that theoretically
       could be adduced, despite the passage of discovery deadlines, at a future trial.

Rye v. Women’s Care Cntr. of Memphis, MPLLC, 477 S.W.3d 235, 250, 264-65 (Tenn.
2015). In addition, “[w]hether the nonmoving party is a plaintiff or a defendant—and
whether or not the nonmoving party bears the burden of proof at trial on the challenged
claim or defense—at the summary judgment stage, ‘[t]he nonmoving party must
demonstrate the existence of specific facts in the record which could lead a rational trier of
fact to find in favor of the nonmoving party.’” TWB Architects, Inc. v. The Braxton, LLC,
578 S.W.3d 879, 889 (Tenn. 2019) (quoting Rye, 477 S.W.3d at 265).

       Certain of the issues on appeal implicate the abuse of discretion standard of review,
as well. The Tennessee Supreme Court has discussed the abuse of discretion standard of
review as follows:

       This Court has described the abuse of discretion standard in some detail:

                     The abuse of discretion standard of review envisions a
              less rigorous review of the lower court’s decision and a
              decreased likelihood that the decision will be reversed on
              appeal. It reflects an awareness that the decision being
              reviewed involved a choice among several acceptable
              alternatives. Thus, it does not permit reviewing courts to
              second-guess the court below, or to substitute their discretion
              for the lower court’s. The abuse of discretion standard of
              review does not, however, immunize a lower court’s decision
              from any meaningful appellate scrutiny.
                                            -14-
             Discretionary decisions must take the applicable law
      and the relevant facts into account. An abuse of discretion
      occurs when a court strays beyond the applicable legal
      standards or when it fails to properly consider the factors
      customarily used to guide the particular discretionary decision.
      A court abuses its discretion when it causes an injustice to the
      party challenging the decision by (1) applying an incorrect
      legal standard, (2) reaching an illogical or unreasonable
      decision, or (3) basing its decision on a clearly erroneous
      assessment of the evidence.

Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010) (citations
omitted); see also BIF, a Div. of Gen. Signals Controls, Inc. v. Serv. Const.
Co., No. 87-136-II, 1988 WL 72409, at *2 (Tenn. Ct. App. July 13, 1988)
(citations omitted) (“The standard conveys two notions. First, it indicates
that the trial court has the authority to choose among several legally
permissible, sometimes even conflicting, answers. Second, it indicates that
the appellate court will not interfere with the trial court’s decision simply
because it did not choose the alternative the appellate court would have
chosen.”).

       Lee Medical provided the framework for determining whether a trial
court has properly exercised its discretion:

              To avoid result-oriented decisions or seemingly
      irreconcilable precedents, reviewing courts should review a
      lower court’s discretionary decision to determine (1) whether
      the factual basis for the decision is properly supported by
      evidence in the record, (2) whether the lower court properly
      identified and applied the most appropriate legal principles
      applicable to the decision, and (3) whether the lower court’s
      decision was within the range of acceptable alternative
      dispositions.

Lee Med., 312 S.W.3d at 524-25 (citing Flautt & Mann v. Council of City of
Memphis, 285 S.W.3d 856, 872-73 (Tenn. Ct. App. 2008) (quoting BIF, 1988
WL 72409, at *3)); see also Vodafone Americas Holdings, Inc. &
Subsidiaries v. Roberts, 486 S.W.3d 496, 514 (Tenn. 2016).



                                    -15-
Harmon v. Hickman Cmty. Healthcare Servs., Inc., 594 S.W.3d 297, 305-06 (Tenn. 2020).
“A trial court abuses its discretion only when it applies an incorrect legal standard, or
reaches a decision which is against logic or reasoning that causes an injustice to the party
complaining. The abuse of discretion standard does not permit the appellate court to
substitute its judgment for that of the trial court.” Borne v. Celadon Trucking Servs., Inc.,
532 S.W.3d 274, 294 (Tenn. 2017) (internal quotation marks, brackets, and citations
omitted).

       We first address whether the Trial Court erred in denying Plaintiff’s motion to
continue the summary judgment hearing. “Where, as here, a party seeks to continue a
motion for summary judgment pursuant to Tennessee Rule of Civil Procedure 56.07, we
review the trial court’s refusal to grant a continuance for an abuse of discretion.” Regions
Fin. Corp. v. Marsh USA, Inc., 310 S.W.3d 382, 401 (Tenn. Ct. App. 2009). Plaintiff
argues that the twelve days he had between his January 18, 2020 receipt of the transcript
of his November 19, 2019 deposition of Defendant and the January 31, 2020 summary
judgment hearing was insufficient time in which to prepare a response to Defendant’s
motion for summary judgment; that Plaintiff also was expecting subpoenaed “material
evidence” from Mr. Todd Cole to be delivered on January 30, 2020; and that Plaintiff had
two additional depositions to take.

        Under Tenn. R. Civ. P. 56.04, Plaintiff was entitled to at least thirty days before the
hearing on Defendant’s motion for summary judgment. Under the local rules of Davidson
County, Plaintiff was entitled to seven additional days, for a total of thirty-seven days. As
it happened, Plaintiff had over three months between October 25, 2019, when Defendant
filed his motion for summary judgment with respect to Plaintiff’s complaint, and January
31, 2020, when the hearing on Defendant’s motion was held. While Plaintiff complains
that twelve days was not enough time to prepare upon receiving a copy of Defendant’s
November 19, 2019 deposition, Plaintiff personally conducted the November 19, 2019
deposition. He heard Defendant’s answers in real time. Moreover, it was incumbent upon
Plaintiff to expeditiously and diligently conduct discovery. The purpose of summary
judgment is to provide, when the prerequisites are met, a timely means of resolving legal
disputes. Depending on the circumstances of a case, additional time for discovery beyond
that already allowed may be warranted, but parties are not entitled to utterly open-ended
discovery so as to drag out summary judgment proceedings interminably.

        The decision of whether to grant Plaintiff’s motion to continue was a discretionary
one for the Trial Court to make. We find that the Trial Court, in denying Plaintiff’s motion
to continue, did not apply an incorrect legal standard; did not reach an illogical or
unreasonable decision; and did not base its decision on a clearly erroneous assessment of
the evidence. We find further that the factual basis for the Trial Court’s decision to deny
Plaintiff’s motion to continue is properly supported by evidence in the record; that the Trial
                                             -16-
Court properly identified and applied the most appropriate legal principles applicable to
the decision; and the Trial Court’s decision was within the range of acceptable alternative
dispositions. In short, we discern no abuse of discretion by the Trial Court in its decision
to deny Plaintiff’s motion to continue.

        We next address whether the Trial Court erred in granting Defendant’s motion for
summary judgment with respect to Plaintiff’s complaint. “It is well settled that a plaintiff
in a legal malpractice action has the burden of proving: (1) the employment of the attorney;
(2) neglect by the attorney of a reasonable duty; and (3) damages resulting from the
neglect.” PNC Multifamily Cap. Institutional Fund XXVI Ltd. P’ship v. Bluff City Cmty.
Dev. Corp., 387 S.W.3d 525, 543 (Tenn. Ct. App. 2012) (citing Jamison v. Norman, 771
S.W.2d 408 (Tenn. 1989); Sammons v. Rotroff, 653 S.W.2d 740 (Tenn. Ct. App. 1983)).
In a legal malpractice action, expert testimony is required to establish negligence and
proximate cause unless the alleged malpractice is within the common knowledge of
laymen. Rose v. Welch, 115 S.W.3d 478, 484 (Tenn. Ct. App. 2003). As the Tennessee
Supreme Court has explained:

       In order to make out a prima facie legal malpractice claim, the plaintiff must
       show (1) that the accused attorney owed a duty to the plaintiff, (2) that the
       attorney breached that duty, (3) that the plaintiff suffered damages, (4) that
       the breach was the cause in fact of the plaintiff’s damages, and (5) that the
       attorney’s negligence was the proximate, or legal, cause of the plaintiff’s
       damages. See Lazy Seven Coal Sales, Inc. v. Stone & Hinds, 813 S.W.2d
       400, 403 (Tenn. 1991); Horton v. Hughes, 971 S.W.2d 957, 959 (Tenn. Ct.
       App. 1998). As with any tort claim, the plaintiff has the burden of proving
       each of these elements.

Gibson v. Trant, 58 S.W.3d 103, 108 (Tenn. 2001).

        Plaintiff argues, first, that the Trial Court erred in deeming Defendant’s statement
of undisputed material facts as undisputed because Plaintiff failed to timely respond to the
statement. Plaintiff contends that Defendant did not properly serve the statement of
undisputed material facts upon him so he had no chance to timely respond. Plaintiff
belatedly filed a response on February 27, 2020. The Trial Court found that, contrary to
Plaintiff’s assertions, Defendant’s statement of undisputed material facts was properly
served upon Plaintiff by three means: United States Mail, electronic mail, and the Davidson
County Circuit Court eFile system. The Trial Court found further that Plaintiff was not
credible in his assertion that he was not properly served with Defendant’s statement of
undisputed facts. Plaintiff takes issue with this credibility finding, arguing in his brief that
it shows the Trial Court “prejudged factual issues” and “displayed prejudice.” However,
trial courts must and do routinely make credibility determinations. Appellate courts defer
                                             -17-
to trial courts’ assessments of in-person witness credibility absent clear and convincing
evidence to the contrary. Kelly v. Kelly, 445 S.W.3d 685, 692-93 (Tenn. 2014). There is
no hint in the record that the Trial Court had any preconceived bias against Plaintiff. From
our review of the DVD video recordings of the hearings conducted below, the Trial Court
treated Plaintiff with considerable courtesy and patience. The Trial Court simply did not
believe Plaintiff’s assertion that he was not properly served with Defendant’s statement of
undisputed material facts, as was the Trial Court’s prerogative. We find no reversible error
in the Trial Court’s decision to deem Defendant’s statement of undisputed material facts
as undisputed.

       Nevertheless, even considering Plaintiff’s belated response, he has pointed to no
evidence in this record that withstands Defendant’s motion for summary judgment as to
Plaintiff’s complaint. Crucially, Plaintiff has submitted no expert proof that Defendant
breached the applicable professional standard of care. Contrary to Plaintiff’s insistence,
this was not an obvious case of legal malpractice. The underlying lawsuit involved legal
questions as to what constitutes a favorable termination for purposes of malicious
prosecution; the answer is not necessarily obvious. Expert proof was required as to
Defendant’s duty to Plaintiff as well as Defendant’s failure to meet that duty and that
damages resulted from that neglect. Instead, Plaintiff has simply offered his lay opinions.
Plaintiff’s chief complaint is that Defendant failed to obtain his full case file from
Plaintiff’s former attorney. However, Plaintiff fails to explain how this, or any other of
Defendant’s alleged deficiencies in representation, led to Plaintiff losing his underlying
lawsuit. On the contrary, the record reveals that in the underlying lawsuit, Judge Binkley
ruled that a judicial expungement was not a favorable termination for purposes of
Plaintiff’s malicious prosecution claim. This was a legal interpretation made by Judge
Binkley. Plaintiff fails to explain how Judge Binkley’s interpretation of the law would
have been different but for an act or omission on Defendant’s part. Plaintiff’s lay opinion
that Defendant did a poor job on his case is not a basis for sustaining a claim of legal
malpractice. We affirm the Trial Court in its grant of summary judgment in favor of
Defendant with respect to Plaintiff’s complaint.

      We next address whether the Trial Court erred in denying Plaintiff’s motion to
amend. In Kwan v. Doe, No. M2000-03208-COA-R3-CV, 2002 WL 225897 (Tenn. Ct.
App. Feb. 14, 2002), no appl. perm. appeal filed, this Court explained the standard of
review we apply to a trial court’s denial of a motion to amend once partial summary
judgment is granted. The Kwan Court explained:

       The decision to deny leave to amend presents itself to the sound discretion
       of the trial judge. Merriman v. Smith, 599 S.W.2d 548, 559 (Tenn. Ct. App.
       1979). However, the trial court’s discretion is limited by the rule’s provision
       that leave to amend “shall be freely given when justice so requires.” Tenn.
                                            -18-
       R. Civ. P. 15.01; HMF Trust v. Bankers Trust Co., 827 S.W.2d 296, 301
       (Tenn. Ct. App. 1991). In cases where the motion to amend is not filed until
       after summary judgment has been granted, the motion is reviewed under a
       more restrictive standard than the “freely given” language provided in
       Tennessee Rules of Civil Procedure 15.01. See Harris v. City of Auburn, 27
       F.3d 1284, 1287 (7th Cir. 1994) (“[T]he presumption that leave to amend
       shall be freely given pursuant to [F.R.C.P. 15(a)] disappears after judgment
       has been entered. At this juncture, the party making a [F.R.C.P. 59(e)]
       motion so that it can amend its complaint had better provide the district court
       with a good reason to grant its motion.”) (citations omitted).

Kwan, 2002 WL 225897, at *4. We stated further in Kwan that our Supreme Court in
Harris v. Chern, 33 S.W.3d 741 (Tenn. 2000) articulated the test to be applied when
considering what is, in effect, a motion to “reconsider” summary judgment pursuant to
Tenn. R. Civ. P. 54.02 to revise a non-final partial summary judgment, as follows:

       1) the movant’s efforts to obtain evidence to respond to the motion for
       summary judgment;
       2) the importance of the newly submitted evidence to the movant’s case;
       3) the explanation offered by the movant for its failure to offer the newly
       submitted evidence in its initial response to the motion for summary
       judgment;
       4) the likelihood that the nonmoving party will suffer unfair prejudice;
       5) any other relevant factor.

Kwan, 2002 WL 225897, at *5 (quoting Harris, 33 S.W.3d at 745).

        After the Trial Court’s grant of summary judgment in favor of Defendant as to
Plaintiff’s complaint, Plaintiff sought leave to file an amended complaint. Plaintiff sought
to add claims of fraud, breach of contract, and defamation (although Plaintiff states in his
appellate brief that he withdraws his defamation claim). Under his fraud claim, Plaintiff
asserts that Defendant falsified his legal experience; did “fake work” such as failing to
thoroughly read depositions; and made “fake plans” such as taking an inordinate amount
of time to file an amended complaint. Under his breach of contract claim, Plaintiff asserts
that Defendant failed to look for Plaintiff’s case files and otherwise act diligently in breach
of the retainer agreement. Plaintiff asserts further that this lack of diligence caused
dismissal of Plaintiff’s lawsuit. However, Plaintiff has failed to point to any newly
submitted evidence that would justify permitting him to amend his complaint after it had
been disposed of by summary judgment. Plaintiff continues to opine at length about
Defendant’s poor performance but fails to connect these alleged deficiencies to the
outcome of the underlying lawsuit. Plaintiff’s attempt to add additional claims represents
                                             -19-
a mere bid to re-argue the Trial Court’s grant of summary judgment in favor of Defendant.
Under the Harris v. Chern factors, that is an insufficient basis for granting Plaintiff’s
motion to amend.

       Whether to grant Plaintiff’s motion to amend was within the Trial Court’s
discretion. We find that the Trial Court, in denying Plaintiff’s motion to amend, did not
apply an incorrect legal standard; did not reach an illogical or unreasonable decision; and
did not base its decision on a clearly erroneous assessment of the evidence. We find further
that the factual basis for the Trial Court’s decision to deny Plaintiff’s motion to amend is
properly supported by evidence in the record; that the Trial Court properly identified and
applied the most appropriate legal principles applicable to the decision; and the Trial
Court’s decision was within the range of acceptable alternative dispositions. In short, we
discern no abuse of discretion by the Trial Court in its declination to grant Plaintiff’s
motion to amend.

        The final issue we address is whether the Trial Court erred in granting Defendant’s
motion for summary judgment with respect to Defendant’s counterclaim against Plaintiff.
“The essential elements of any breach of contract claim include (1) the existence of an
enforceable contract, (2) nonperformance amounting to a breach of the contract, and (3)
damages caused by the breach of the contract.” ARC Lifemed, Inc. v. AMC-Tennessee,
Inc., 183 S.W.3d 1, 26 (Tenn. Ct. App. 2005) (quoting Custom Built Homes v. G.S. Hinsen
Co., Inc., No. 01A01-9511-CV-00513, 1998 WL 960287, at *3 (Tenn. Ct. App. Feb. 6,
1998), no appl. perm. appeal filed). On this issue, Plaintiff argues that the Trial Court
ignored certain verbal and implied contracts between Plaintiff and Defendant. As an
example, Plaintiff points to Defendant having told Plaintiff he would pursue all angles of
his case, which would likely yield a good result. Plaintiff also points to certain statements
Defendant made at various points over the course of the underlying lawsuit to the effect
that Defendant would take certain legal steps at certain times. Plaintiff argues that
Defendant’s alleged failure to take these steps means Plaintiff has the right to withhold the
remaining $1,000 he owes Defendant. However, these parties had a written retainer
agreement and that written agreement controls. The parties’ retainer agreement contains
no provision allowing Plaintiff to withhold any sums from Defendant on grounds that
Defendant failed to take certain tactical, legal steps that Plaintiff wanted him to take. The
statements cited by Plaintiff in no sense create a separate agreement beyond the
unambiguous written retainer agreement executed by the parties. We, as did the Trial
Court, look exclusively to the four corners of the parties’ written retainer agreement as to
what was the contract between the parties. In sum, Plaintiff must pay what he owes
Defendant under the written retainer agreement. We affirm the Trial Court’s grant of
summary judgment in favor of Defendant as to Defendant’s counterclaim for breach of
contract. We affirm the judgment of the Trial Court in its entirety.

                                            -20-
                                      Conclusion

      The judgment of the Trial Court is affirmed, and this cause is remanded to the Trial
Court for collection of the costs below. The costs on appeal are assessed against the
Appellant, Xingkui Guo, and his surety, if any.



                                         ____________________________________
                                         D. MICHAEL SWINEY, CHIEF JUDGE




                                           -21-